Exhibit 10.4

RF MONOLITHICS OMNIBUS INCENTIVE PLAN OF 2007

(As Adopted April 30, 2007)

1. Purpose. The purposes of the RF Monolithics Omnibus Incentive Plan of 2007
(the “Plan”) are (i) to encourage outstanding individuals to accept or continue
employment with RF Monolithics, Inc. (“RF Monolithics” or the “Company”) and its
Subsidiaries, and (ii) to furnish maximum incentive to those persons to improve
operations and increase profits and to strengthen the mutuality of interest
between those persons and RF Monolithics’ stockholders by providing them
restricted stock, restricted stock units and other stock and cash incentives.

2. Administration. The Plan will be administered by the Compensation Committee
(the “Committee”) of the RF Monolithics Board of Directors consisting of two or
more directors as the Board may designate from time to time, each of whom shall
satisfy such requirements as:

(a) the Securities and Exchange Commission may establish for administrators
acting under plans intended to qualify for exemption under Rule 16b-3 or its
successor under the Securities Exchange Act of 1934 (the “Exchange Act”);

(b) NASDAQ may establish pursuant to its rule-making authority; and

(c) the Internal Revenue Service may establish for outside directors acting
under plans intended to qualify for exemption under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).

The Committee shall have the discretionary authority to construe and interpret
the Plan and any benefits granted thereunder, to establish and amend rules for
Plan administration, to change the terms and conditions of options and other
benefits at or after grant, to correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any option or other benefit
granted under the Plan, and to make all other determinations which it deems
necessary or advisable for the administration of the Plan. The determinations of
the Committee shall be made in accordance with their judgment as to the best
interests of RF Monolithics and its stockholders and in accordance with the
purposes of the Plan and need not otherwise be uniform or consistent. Any
determination of the Committee under the Plan may be made without notice or
meeting of the Committee, in writing signed by all the Committee members. The
Committee may authorize one or more officers of the Company to select employees
to participate in the Plan and to determine the number of shares of restricted
stock, restricted stock units and other awards to be granted to such
participants, except with respect to awards to officers subject to Section 16 of
the Exchange Act or officers who are, or who are reasonably expected to be,
“covered employees” within the meaning of Section 162(m) of the Code (“Covered
Employees”) and any reference in the Plan to the Committee shall include such
officer or officers.

3. Participants. Participants may consist of all employees of RF Monolithics and
its Subsidiaries. Any corporation or other entity in which a 50% or greater
interest is at the time directly or indirectly owned by RF Monolithics and which
RF Monolithics consolidates for financial reporting purposes shall be a
“Subsidiary” for purposes of the Plan. Designation of a participant in any year
shall not require the Committee to designate that person to receive a benefit in
any other year or to receive the same type or amount of benefit as granted to
the participant in any other year or as granted to any other participant in any
year. The Committee shall consider all factors that it deems relevant in
selecting participants and in determining the type and amount of their
respective benefits.

4. Types of Benefits. Benefits under the Plan may consist of Restricted Stock,
Restricted Stock Units, Performance Cash Awards, Management Incentive Awards and
Other Stock or Cash Awards, all as described below. Anything herein to the
contrary notwithstanding, all equity-based awards hereunder shall be authorized
under a shareholder-approved plan, such as the Company’s 2006 Equity Incentive
Plan, as a condition to being authorized hereunder.

 

RF MONOLITHICS OMNIBUS INCENTIVE PLAN OF 2007    PAGE 1



--------------------------------------------------------------------------------

5. Restricted Stock and Restricted Stock Units. Restricted Stock and Restricted
Stock Units may be awarded or sold to participants under such terms and
conditions as shall be established by the Committee. Restricted Stock provides
participants the rights to receive shares after vesting in accordance with the
terms of such grant upon the attainment of certain conditions specified by the
Committee. Restricted Stock Units provide participants the right to receive
shares at a future date after vesting in accordance with the terms of such grant
upon the attainment of certain conditions specified by the Committee. Restricted
Stock and Restricted Stock Units shall be subject to such restrictions as the
Committee determines, including, without limitation, any of the following:

(a) a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period;

(b) a requirement that the holder forfeit (or in the case of shares or units
sold to the participant, resell to RF Monolithics at cost) such shares or units
in the event of termination of employment during the period of restriction; or

(c) the attainment of performance goals including without limitation those
described in section 9 hereof.

All restrictions shall expire at such times as the Committee shall specify. In
the Committee’s discretion and subject to other legal and contractual
limitations, participants may be entitled to dividends or dividend equivalents
on awards of Restricted Stock or Restricted Stock Units.

The shares reserved for issuance and each of the limitations set forth above
shall be subject to adjustment in accordance with section 11 hereof.

6. Performance Cash Awards. The Committee shall designate the participants to
whom cash incentives based upon performance (“Performance Cash Awards”) are to
be awarded and determine the amount of the award and the terms and conditions of
each such award; provided the stated performance period will not be less than
3 months. Each Performance Cash Award shall entitle the participant to a payment
in cash upon the attainment of performance goals and other terms and conditions
specified by the Committee.

Notwithstanding the satisfaction of any performance goals, the amount to be paid
under a Performance Cash Award may be adjusted by the Committee on the basis of
such further consideration as the Committee in its sole discretion shall
determine. However, the Committee may not, in any event, increase the amount
earned under Performance Cash Awards upon satisfaction of any performance goal
by any participant who is a Covered Employee (as defined in section 2 above) and
the maximum amount earned by a Covered Employee in any calendar year may not
exceed the amount specified in section 6 below. The Committee may, in its
discretion, substitute actual shares of common stock for the cash payment
otherwise required to be made to a participant pursuant to a Performance Cash
Award.

7. Management Incentive Awards. The Committee may designate RF Monolithics
participants who are eligible to receive a monetary payment in any fiscal year
based on a percentage or a fixed amount of an incentive pool not to exceed an
aggregate amount equal to the greater of (i) 5% of RF Monolithics’ consolidated
operating net income for the fiscal year or (ii) 2.5% of RF Monolithics’ sales
for the fiscal year, subject as to clause (ii) to a maximum of $1,500,000. The
Committee shall allocate an incentive pool percentage to each designated
participant for each fiscal year. In no event may the incentive pool payment for
any one participant exceed those same limitations.

For the purposes hereof, “consolidated operating net income” shall mean the
consolidated net income before income taxes of the Company, computed in
accordance with generally accepted accounting principles, but shall exclude the
effects of Special Items. Special Items shall include: (i) extraordinary,
unusual and/or non-recurring items of gain or loss, (ii) gains or losses on the
disposition of a business, (iii) changes in tax or accounting regulations or
laws, (iv) the effect of a merger or acquisition, as identified in the Company’s
quarterly and annual earnings releases or (v) if so designated by the
Compensation Committee, equity-based compensation.

 

RF MONOLITHICS OMNIBUS INCENTIVE PLAN OF 2007    PAGE 2



--------------------------------------------------------------------------------

As soon as possible after the determination of RF Monolithics’ performance
during each fiscal quarter of a Plan year, the Committee shall calculate the
participant’s incentive payment based upon the terms established at the
beginning of the fiscal quarter or year. Adjustments to this calculation may be
made in the sole discretion of the Committee. In no event may the portion of the
incentive pool allocated to a participant who is a Covered Employee (as defined
in section 2 above) be increased in any way, including as a result of the
reduction of any other participant’s allocated portion.

8. Other Stock or Cash Awards. In addition to the incentives described in
sections 5 through 7 above, the Committee may grant other incentives payable in
cash or in common stock under the Plan as it determines to be in the best
interests of RF Monolithics and subject to such other terms and conditions as it
deems appropriate; provided an outright grant of stock will not be made unless
it is offered in exchange for cash compensation that has otherwise already been
earned by the recipient.

9. Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Cash Awards and other incentives under the Plan to a Covered
Employee (as defined in section 2) may be made subject to the attainment of
performance goals relating to one or more business criteria within the meaning
of Section 162(m) of the Code, including, but not limited to, cash flow; cost;
ratio of debt to debt plus equity; profit before tax; economic profit; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization; earnings per share; operating earnings; economic value added;
ratio of operating earnings to capital spending; free cash flow; net profit; net
sales; sales growth; price of RF Monolithics common stock; return on net assets,
equity or stockholders’ equity; market share; or total return to stockholders
(“Performance Criteria”). Any Performance Criteria may be used to measure the
performance of the Company as a whole or any business unit of the Company and
may be measured relative to a peer group or index. Any Performance Criteria may
include or exclude Special Items (as defined in section 7 above). In all other
respects, Performance Criteria shall be calculated in accordance with the
Company’s financial statements (including without limitation the Company’s
“consolidated operating net income” as defined in section 7), generally accepted
accounting principles, or under an objective methodology established by the
Committee prior to the issuance of an award which is consistently applied and
identified in the audited financial statements, including footnotes, or the
Management’s Discussion and Analysis section of the Company’s annual or
quarterly report. However, the Committee may not in any event increase the
amount of compensation payable to a Covered Employee upon the attainment of a
performance goal.

10. Change in Control. Except as otherwise determined by the Committee at the
time of grant of an award, upon a Change in Control of RF Monolithics, (i) all
restrictions on Restricted Stock and Restricted Stock Units shall lapse;
(ii) all performance goals shall be deemed achieved at target levels and all
other terms and conditions met; (iii) all Performance Cash Awards and Restricted
Stock Units shall be paid out as promptly as practicable; (iv) all Management
Incentive Awards shall be paid out at target levels (or earned levels, if
greater) and all other terms and conditions deemed met; and (v) all Other Stock
or Cash Awards shall be delivered or paid; provided, however, that the treatment
of outstanding awards set forth above (referred to herein as “accelerated
treatment”) shall not apply if and to the extent that such awards are assumed by
the successor corporation (or parent thereof) or are replaced with an award that
preserves the existing value of the award at the time of the Change in Control
and provides for subsequent payout in accordance with the same vesting schedule
applicable to the original award; provided, however, that with respect to any
awards that are assumed or replaced, such assumed or replaced awards shall
provide for the accelerated treatment with respect to any participant that is
involuntarily terminated (for a reason other than “Cause”) or quits for “Good
Reason” within 24 months of the Change in Control. If the Committee determines
that any payment under this Section would exceed the maximum amount permitted
under Section 280G of the Code for a participant subject to that section, it may
defer the payment of some or all of that amount or reduce the amount payable
hereunder to the extent it determines necessary to comply with such Section.

The term “Cause” shall mean, with respect to any participant, (i) the
participant’s conviction of any criminal violation involving dishonesty, fraud
or breach of trust or (ii) the participant’s willful engagement in gross
misconduct in the performance of the participant’s duties that materially
injures the Company or a Subsidiary.

 

RF MONOLITHICS OMNIBUS INCENTIVE PLAN OF 2007    PAGE 3



--------------------------------------------------------------------------------

The term “Good Reason” shall mean, with respect to any participant, without such
participant’s written consent, (i) the participant is assigned duties materially
inconsistent with his position, duties, responsibilities and status with the
Company or a Subsidiary during the 90-day period immediately preceding a Change
in Control, or the participant’s position, authority, duties or responsibilities
are materially diminished from those in effect during the 90-day period
immediately preceding a Change in Control (whether or not occurring solely as a
result of the Company ceasing to be a publicly traded entity), (ii) the Company
reduces the participant’s annual base salary or target incentive opportunity
under the Company’s annual incentive plan, such target incentive opportunity as
in effect during the 90-day period immediately prior to the Change in Control,
or as the same may be increased from time to time, unless such target incentive
opportunity is replaced by a substantially equivalent substitute opportunity,
(iii) the Company or a Subsidiary requires the participant regularly to perform
his duties of employment beyond a fifty (50) mile radius from the location of
the participant’s employment immediately prior to the Change in Control, or
(iv) the Company purports to terminate the Participant’s employment other than
pursuant to a notice of termination which indicates the Participant’s employment
has been terminated for “Cause” (as defined above) and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Participant’s employment.

A “Change in Control” shall mean:

A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or any successor provision thereto, whether or not RF Monolithics
is then subject to such reporting requirement; provided that, without
limitation, such a Change in Control shall be deemed to have occurred if (a) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of RF Monolithics
representing 20% or more of the combined voting power of RF Monolithics’ then
outstanding securities (other than RF Monolithics or any employee benefit plan
of RF Monolithics; and, for purposes of the Plan, no Change in Control shall be
deemed to have occurred as a result of the “beneficial ownership,” or changes
therein, of RF Monolithics’ securities by either of the foregoing), (b) there
shall be consummated (i) any consolidation or merger of RF Monolithics in which
RF Monolithics is not the surviving or continuing corporation or pursuant to
which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a merger of RF Monolithics in which the
holders of common stock immediately prior to the merger have, directly or
indirectly, at least a 65% ownership interest in the outstanding common stock of
the surviving corporation immediately after the merger, or (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of RF Monolithics
other than any such transaction with entities in which the holders of RF
Monolithics common stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of RF Monolithics approve any plan or proposal
for the liquidation or dissolution of RF Monolithics, or (d) as the result of,
or in connection with, any cash tender offer, exchange offer, merger or other
business combination, sale of assets, proxy or consent solicitation (other than
by the Board), contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board.

In the event that the Committee determines that a payment or delivery of an
award to be made following a Change in Control as provided herein would be
subject to Section 409A of the Code but would not be permissible under that
Section, then the payment or delivery shall be made on the earlier of (i) the
date of payment or delivery originally provided for such benefit, or (ii) the
earliest date on which payment may be made consistent with Section 409A,
including any required six-month delay applicable to “specified employees” as
defined in Section 409A(a)(2)(B)(i).

11. Adjustment Provisions.

(a) In the event of any change affecting the number, class, market price or
terms of the shares of common stock by reason of stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, spin-off,
disaffiliation of a Subsidiary, combination of shares, exchange of shares, stock
rights offering, or other similar event, or any distribution to the holders of
shares of common stock other

 

RF MONOLITHICS OMNIBUS INCENTIVE PLAN OF 2007    PAGE 4



--------------------------------------------------------------------------------

than a regular cash dividend, (any of which is referred to herein as an “equity
restructuring”), then the Committee shall make an equitable substitution or
adjustment in the number or class of shares which may be issued under the Plan
in the aggregate or to any one participant in any calendar year and in the
number, class, price or terms of shares subject to outstanding awards granted
under the Plan as it deems appropriate. Such substitution or adjustment shall
equalize an award’s intrinsic and fair value before and after the equity
restructuring.

(b) In direct connection with the sale, lease, distribution to stockholders,
outsourcing arrangement or any other type of asset transfer or transfer of any
portion of a facility or any portion of a discrete organizational unit of RF
Monolithics or a Subsidiary (a “Divestiture”), the Committee may authorize the
assumption or replacement of affected participants’ awards by the spun-off
facility or organization unit or by the entity that controls the spun-off
facility or organizational unit following disaffiliation.

(c) In the event of any merger, consolidation or reorganization of RF
Monolithics with or into another corporation which results in the outstanding
common stock of RF Monolithics being converted into or exchanged for different
securities, cash or other property, or any combination thereof, there shall be
substituted, on an equitable basis as determined by the Committee in its
discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of RF Monolithics will be
entitled pursuant to the transaction.

12. Substitution and Assumption of Benefits. The Board of Directors or the
Committee may authorize the issuance of benefits under this Plan in connection
with the assumption of, or substitution for, outstanding benefits previously
granted to individuals who become employees of RF Monolithics or any Subsidiary
as a result of any merger, consolidation, acquisition of property or stock, or
reorganization, upon such terms and conditions as the Committee may deem
appropriate. Any substitute Awards granted under the Plan shall not count
against the share limitations set forth in section 4 hereof, to the extent
permitted by the rules of the Nasdaq Global Stock Market or other similar rules
then applicable to RF Monolithics.

13. Nontransferability. Each benefit granted under the Plan shall not be
transferable other than by will or the laws of descent and distribution. In the
event of the death of a participant, exercise of any benefit or payment with
respect to any benefit shall be made only by or to the beneficiary, executor or
administrator of the estate of the deceased participant or the person or persons
to whom the deceased participant’s rights under the benefit shall pass by will
or the laws of descent and distribution.

14. Taxes. RF Monolithics shall be entitled to withhold the amount of any tax
attributable to any amounts payable or shares deliverable under the Plan, after
giving notice to the person entitled to receive such payment or delivery, and RF
Monolithics may defer making payment or delivery as to any award, if any such
tax is payable, until indemnified to its satisfaction. In connection with the
receipt or vesting of shares hereunder, a participant may pay all or a portion
of any withholding as follows: (a) by electing to have RF Monolithics withhold
shares of common stock having a fair market value equal to the amount required
to be withheld up to the minimum required statutory withholding amount; or
(b) by delivering irrevocable instructions to a broker to sell shares and to
promptly deliver the sales proceeds to RF Monolithics for amounts up to and in
excess of the minimum required statutory withholding amount. For Restricted
Stock and Restricted Stock Unit awards, no withholding in excess of the minimum
statutory withholding amount will be allowed.

15. Controlling Effect of Other Equity Plans on the Plan. All grants of
Restricted Stock, Restricted Stock Units and other Stock Awards shall be made in
conformity with another shareholder-approved equity incentive plan, such as the
2006 Equity Incentive Plan (each, an “Equity Plan”). In the event of a conflict
between the terms of the Plan and an Equity Plan, the terms of the Equity Plan
shall control.

16. Amendment and Termination. The Board of Directors or the Committee may amend
the Plan from time to time or terminate the Plan at any time. However, unless
expressly provided in an award or pursuant to the terms of any incentive plan
implemented pursuant to this Plan, no such action shall reduce the amount of any
existing award or change the terms and conditions thereof without the
participant’s consent. The Company shall obtain stockholder approval of any Plan
amendment to the extent necessary to comply with applicable laws, regulations,
or stock exchange rules.

 

RF MONOLITHICS OMNIBUS INCENTIVE PLAN OF 2007    PAGE 5



--------------------------------------------------------------------------------

17. Other Provisions.

(a) The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant’s employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, or forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment.

(b) In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules
consistent with the purposes of the Plan and the Board of Directors or the
Committee may, in its discretion, establish one or more sub-plans to reflect
such modified provisions. All sub-plans adopted by the Committee shall be deemed
to be part of the Plan, but each sub-plan shall apply only to Participants
within the affected jurisdiction and the Company shall not be required to
provide copies of any sub-plans to Participants in any jurisdiction which is not
the subject of such sub-plan.

(c) The Committee, in its sole discretion, may require a participant to have
amounts or shares of common stock that otherwise would be paid or delivered to
the participant as a result of the exercise or settlement of an award under the
Plan credited to a deferred compensation or stock unit account established for
the participant by the Committee on the Company’s books of account.

(d) Neither the Plan nor any award shall confer upon a participant any right
with respect to continuing the participant’s employment with the Company; nor
shall they interfere in any way with the participant’s right or the Company’s
right to terminate such relationship at any time, with or without cause, to the
extent permitted by applicable laws and any enforceable agreement between the
employee and the Company.

(e) No fractional Shares shall be issued or delivered pursuant to the Plan or
any award, and the Committee, in its discretion, shall determine whether cash,
other securities, or other property shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.

(f) Payments and other benefits received by a participant under an award made
pursuant to the Plan shall not be deemed a part of a participant’s compensation
for purposes of determining the participant’s benefits under any other employee
benefit plans or arrangements provided by the Company or a Subsidiary,
notwithstanding any provision of such plan to the contrary, unless the Committee
expressly provides otherwise in writing.

(g) The payment of cash or the delivery of Restricted Stock or Restricted Stock
Units hereunder is intended to provide current incentive compensation to
participants and not to defer the receipt of compensation beyond the date that
it would otherwise be actually or constructively received. Accordingly, payment
or delivery of an award shall be made as soon as possible following the vesting
of such award and in any event not later than 2 1/2 months after the close of
the year of the Company or of the participant in which vesting occurs, whichever
is later. The Committee may, however, adopt rules, procedures or programs under
which participants may defer the receipt of payments or delivery of awards under
this Plan or in coordination with other plans of the Company. Unless and until
such procedures are adopted, no deferral shall be provided hereunder.
Notwithstanding any provision of the Plan to the contrary, to the extent that
awards under the Plan are subject to the provisions of Section 409A of the Code,
then the Committee may adopt policies or procedures to exempt the awards from
that section or to assure compliance with such Code section.

18. Governing Law. The Plan and any actions taken in connection herewith shall
be governed by and construed in accordance with the laws of the State of Texas
(without regard to any state’s conflict of laws principles). Any legal action
related to this Plan shall be brought only in a federal or state court located
in Texas.

 

RF MONOLITHICS OMNIBUS INCENTIVE PLAN OF 2007    PAGE 6